Title: To John Adams from James Warren, 20 February 1775
From: Warren, James
To: Adams, John


     
      Plymo. Feby. 20th 1775
      My Dr. Sir
     
     I need not tell you that I was greatly disappointed and Chagrin’d at not seeing you at Cambridge A Member of our Congress. If it was the Choice of your Town, I Know not how they can Excuse, or even Extenuate the fault, surely A small degree of Patriotism would have dictated a very different Conduct. My disappointment was Encreased by not haveing the pleasure of seeing you on my way there, or return here. As matters are I am to Content myself for the present with my share in those valuable publications I have the pleasure of read­ing every week in the Papers and no small pleasure it is to me to Consider my perticular Friend Advanceing (passibus Aequis) his Country’s Interest and his own honour by Exposeing to publick view (with A nervous Eloquence) the Arts and wickedness of our Enemies and Asserting by derisive Arguments the rights of his Country. May the Applauses of the present and the Blessings of future Generations (A much better reward to A vertuous mind than pensions, and Salaries) United with the Goodness of his own heart; still Animate into Exertion those great Abilities which God in his Mercy has bestowed for the Advantage of this Country.
     I supposed our Congress would have Adjourned the day I left them, but it seems they found means to prolong the Sessions, A few days without haveing in view any Apparent Advantage that I could Conceive off. However I hope some good will come of it. I was concerned before I came away that we had then spent 10 days about what might have been Effected in four and perhaps as well. They Appeared to me to be dwindling into A School for debate, and Criticism rather than to Appear As A great Assembly to resolve and Act. A Certain Lady of your Acquaintance is much Concerned at hearing it is reported that She wrote the Group. Parson Howe told A large Company at Table that She was the Author of it. If this was true how came he by his Information, would A Certain friend of our have so little descretion as to Communicate such A matter to his Parson if he knew and much less if he only Conjectured it. Do speak to him About it, if he has set his parson A prateing, he ought to stop him. We have no Arrivals, no News. Our Military Gentry remain in statu quo at the Councellors Mansion House at Marshfield. No Body but the Tories there and here take any Notice of them. Mrs. Warren Joins in Compliments to your Good Lady &c.
     
      I Am Your Sincere Friend and Humbl. Servt.,
      Jas. Warren
     
    